Citation Nr: 1549442	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD).  

2.  Entitlement to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, rated as 40 percent disabling prior to March 1, 2011, as 20 percent disabling between March 1, 2011, and January 14, 2015, as 40 percent disabling as of January 15, 2015.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, in August 2010 and November 2010.

The August 2010 rating decision continued the 20 percent rating assigned for cervical spine DDD and proposed a reduction in the 40 percent rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine.  The November 2010 rating decision reduced the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 20 percent, effective March 1, 2011.  This appeal ensued.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The Board issued a decision in November 2014 that determined restoration of the 40 percent rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine was not warranted; the claims for increased ratings were remanded for additional development.

In a July 2015 rating decision, the Appeals Management Center (AMC) increased the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 40 percent and granted a separate 30 percent rating for radiculopathy of the left upper extremity and a separate 20 percent rating for radiculopathy of the left lower extremity, all effective January 15, 2015.  Despite the increased rating granted by the AMC, the Veteran's appeal concerning the ratings assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 15, 2015, the Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  On January 15, 2015, the Veteran was not able to perform repetitive use testing with at least three repetitions due to severe pain with any range of motion, and a VA examiner determined that range of motion contributed to functional loss; that activities requiring head turning were severely limited by neck pain and stiffness; and that the pain noted on examination caused functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical spine DDD have not been met prior to January 15, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a 30 percent rating, and no higher, have been met for cervical spine DDD as of January 15, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in April 2010, and additional notice in an August 2011 statement of the case (SOC).  The claim was readjudicated in a February 2015 supplemental SOC (SSOC).  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include private treatment records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue being adjudicated in this decision have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There also was substantial compliance with the Board's November 2015 remand instructions as successful efforts were made to obtain the Veteran's treatment records from Dr. L. and Western Regional Center for Brain and Spine surgery and a contemporaneous examination of the Veteran's cervical spine was conducted in January 2015.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also December 2014 letter.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim being adjudicated at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally granted for cervical spine DDD in an October 1992 rating decision, which assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293.  In a May 2009 rating decision, the rating was increased to 20 percent pursuant to Diagnostic Codes 5010 and 5237 effective February 13, 2009.  

The Veteran's claim for increased rating was received on April 7, 2010.  In the August 2010 rating decision that is the subject of this appeal, the 20 percent rating assigned to cervical spine DDD was continued pursuant to Diagnostic Codes 5010 and 5237.  

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his cervical spine DDD because his condition has worsened.  He reports that he may experience better movement in his neck one day out of three to four months, but only due to medications and the rest of the time, he is in great pain and has little to very limited mobility.  See January 2011 notice of disagreement.  

During his May 2012 hearing, the Veteran and his representative discussed the fact that the Veteran had symptoms of pain, stiffness, fatigue and weakness and that he sought care in any way he could, which led him to Western Regional; that he had episodes with his neck that were so bad he could not report to work as a maintenance technician and had to use vacation or sick days; that he had difficulties with his neck such that if he turns wrong, he drops; that he takes 10 milligrams of Percocet for pain and had taken his medications during VA examination; that he had functional loss; and that he had been given neck braces by VA many years before, but could not wear them due to developing severe rashes.  The Veteran testified that his neck symptoms included popping, pain, and grinding; he described that if he moves his neck too much, it will pop and hurt; and he reported that at the end of the day, he is exhausted and just wants to sit down instead of doing housework.  The Veteran also testified that he can force himself to move his neck more than he should.  See hearing transcript.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Disabilities of the spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides ratings in excess of 20 percent for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent); and for unfavorable ankylosis of the entire cervical spine (40 percent).  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a , Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees. See also Plate V, 38 C.F.R. § 4.71a (2015). 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides ratings in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).  38 C.F.R. § 4.71a (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2015).

The medical evidence in this case consists entirely of private treatment records and several VA examination reports.  

A December 2009 private treatment record related to treatment the Veteran had for stage II follicular lymphoma documented that review of his neck revealed it was supple with full range of motion.  Neurologic examination revealed that the cranial nerves II through XII were grossly intact and there was intact sensation throughout.  See record from Nevada Cancer Institute.  

The Veteran underwent imaging of the cervical spine at Las Vegas Radiology in April 2010.  In pertinent part, two x-ray views of his neck showed straightening of the cervical spine; no evidence of fracture or dislocation; moderate degenerative changes; unremarkable atlanto-axial joint; and reduced disc spaces at C4-5, C5-6, and C6-7; normal prevertebral soft tissues.  The impression was moderate cervical spondylosis.  

The Veteran underwent a VA examination of his neck in June 2010, at which time he reported that since his last VA examination, he had experienced escalation of symptoms of increasing pain and stiffness of the neck.  He denied receiving any injections or blocks of the cervical area.  The Veteran's present complaints were that of pain, weakness and stiffness of the neck with radiating pain into the upper extremities, left greater than right.  The neck pain was constant and was associated with muscle spasms with usage.  Severity ranged from mild to severe, depending on activities.  The Veteran reported that in the past year, he had been treated by his physician with bed rest three times, one time for two weeks, the second time for one week, and the third time for three days.  It was not clear whether the bed rest was reportedly prescribed for the neck or back disability.  The Veteran also reported that flare ups occurred quite frequently, and that he decreased activity or laid down for less than a day, and that he self-treated multiple times.  Medication was 90 tablets of Percocet a month.  He used ice and heat topically.  The Veteran also reported recurrent muscle spasms quite frequently, which were spontaneous and lasted for less than 30 seconds.  He denied the use of a neck brace.  The Veteran reported that he performed activities of daily living such as washing, dressing, transferring, and personal hygiene without any assistance, but was limited with light housekeeping activities.  The Veteran could no longer run or jump in contact or physical sports, had no physical recreational activities, was limited to lifting and carrying to 30 pounds on an occasional basis, and was limited in his ability to work overhead to a maximum of three minutes.  The Veteran was working full time as a maintenance technician and was required to perform all maintenance procedures and was working without restrictions, although he was limited in his ability to work quickly, lift and carry, or work with his arms at or above shoulder level.  Repetitive lifting and carrying were also avoided.  

Physical examination of the Veteran's neck at the time of the June 2010 VA examination revealed that movement of the neck was course and the Veteran developed spontaneous spasms throughout the examination lasting less than 30 seconds.  There was palpatory tenderness in the paracervical area.  Range of motion testing revealed zero to 30 degrees of forward flexion and extension; zero to 25 degrees of left and right lateral flexion; zero to 65 degrees of left lateral rotation; and zero to 60 degrees of right lateral rotation.  Repetitive movement of the cervical spine caused no additional loss of range of motion following repetitive usage.  Guarding was noted during the examination and the Veteran did develop muscle spasms with repetitive movement.  The Veteran did not have postural abnormalities, torticollis, fixed deformities, or abnormalities of the musculature of the cervical area.  There was no ankylosis of the cervical spine.  The Veteran reported that today was a good day as compared to most other days.  

Neurological examination at the time of the June 2010 VA examination revealed that sensory perception to light touch in the shoulders, arm, forearm, and fingers of the hand was normal (2 bilaterally).  Motor examination showed no noticeable asymmetry or atrophy of the major muscle groups involving the muscles of the arm, forearm, or hands of the upper extremities.  Muscle motor strength testing of the major muscle groups of the arm, forearm, and fingers of the hands were equal bilaterally at +5 muscle motor strength.  Deep tendon reflexes of the triceps, biceps, and brachial radialis of the upper extremities were 2+ normal.  The examiner noted a history of radiating symptoms into the upper extremities, but found no objective signs of radiculopathy involving the upper extremities on examination.  The diagnosis was DDD superimposed on degenerative arthritis of the cervical spine with residuals.  

The Veteran was seen in October 2011 with complaints related to low back pain.  Review of systems revealed neck pain, joint pain, arm pain and arthritis were present; arm weakness was not present.  The Veteran thereafter underwent percutaneous implantation of electrodes with generator in the dorsal column.  In a post-operative follow-up note dated January 2012, neurological examination revealed normal sensory examination and normal examination of both upper extremities.  See records from Western Regional Center for Bone & Spine Surgery.  

A December 2011 private treatment record documents that examination of the Veteran's neck revealed it was supple without adenopathy, masses or tenderness.  Palpation of the cervical facets and bilateral paraspinous muscles was without tenderness or spasm.  Cervical range of motion was normal.  The plan included renewal of medications.  See record from Monos Health Institute.  

The Veteran underwent a VA neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) on January 15, 2015, at which time he was diagnosed with degenerative arthritis of the cervical spine (cervical spine DDD/DJD) and left cervical radiculopathy.  He reported increased pain in the neck but improved with pain medications.  The Veteran did not report that flare-up impacted the function of his neck, but he did report having functional loss/functional impairment of the neck, specifically that turning his head is severely limited by neck pain and stiffness.  Range of motion testing revealed abnormal or outside of normal range movement, namely zero to 20 degrees of forward flexion; zero to 10 degrees of extension and right lateral rotation; and zero to 15 degrees of right and left lateral flexion and left lateral rotation.  The examiner reported that the range of motion itself contributed to a functional loss, noting that activities requiring head turning are severely limited by neck pain and stiffness and that pain was noted on examination and caused functional loss.  The examiner indicated that all ranges of motion exhibited pain; that the Veteran was not able to perform repetitive use testing with at least three repetitions because he had severe pain with any range of motion; that the Veteran was not being examined immediately after repetitive use over time; and that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time; the examination was not conducted during a flare-up; the Veteran did not report flare-ups; the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups; and pain, weakness, fatigability and incoordination did not significantly limit functional ability with flare-ups.  The Veteran did have guarding of the cervical spine resulting in abnormal spinal contour, which was due to severe pain during range of motion, but there was no muscle spasm or localized tenderness.  The examiner noted that activities requiring head turning were severely limited by neck pain and stiffness.  

Muscle strength testing during the January 2015 DBQ revealed normal strength with right and left elbow flexion; right and left elbow extension; right and left wrist flexion; right wrist extension; right finger flexion; and right finger abduction.  There was active movement against some resistance with left wrist extension, left finger flexion, and left finger abduction.  Reflex examination revealed hypoactive bilateral biceps, triceps and brachioradialis.  Sensory examination was normal in the bilateral shoulder area (C5), bilateral inner/outer forearm (C6/T1), and right hand/fingers (C6-8) and was decreased in the left hand/fingers (C6-8).  Mild radicular pain or other signs of symptoms due to radiculopathy was noted in the left upper extremity in the form of intermittent pain (usually dull); paresthesias and/or dysesthesias; and numbness.  The nerve root involved was the C8/T1 of the lower radicular group and the severity was noted to be moderate.  There was no ankylosis and no other neurologic abnormalities.  The examiner noted that the Veteran did not have IDS of the cervical spine.  Regular use of a cervical soft collar was noted to be used for neck pain.  Imaging studies of the cervical spine had been performed and documented arthritis, but not a vertebral fracture with loss of 50 percent or more of height.  The examiner noted that the Veteran's cervical spine condition impacted his work because activities requiring head turning were severely limited by neck pain and stiffness; handling objects and tools with the left hand was moderately affected due to left hand weakness due to cervical radiculopathy.

The preponderance of the evidence of record supports the assignment of a 30 percent rating for cervical spine DDD as of January 15, 2015, when the Veteran underwent a VA neck (cervical spine) conditions DBQ.  This determination is based on the fact that the Veteran was not able to perform repetitive use testing with at least three repetitions because he had severe pain with any range of motion.  It is also based on the VA examiner's finding that range of motion contributed to functional loss, while noting that activities requiring head turning were severely limited by neck pain and stiffness and that the pain noted on examination caused functional loss.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 204-06.  A higher rating is not warranted as of January 15, 2015, in the absence of evidence that the Veteran's cervical spine exhibits unfavorable ankylosis.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 20 percent for cervical spine DDD prior to January 15, 2015.  The Board acknowledges the Veteran's subjective complaints related to his neck, to include chronic pain, limited mobility, stiffness, fatigue, weakness, functional loss, popping, and grinding.  In order to merit the assignment of the next highest (30 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the cervical spine must be limited to 15 degrees or less, or there must be evidence of favorable ankylosis of the entire cervical spine.  The Veteran's cervical spine did not exhibit ankylosis prior to January 15, 2015.  See VA treatment records; VA examination reports.  Moreover, at worst, the Veteran's cervical spine flexion was limited to 30 degrees prior to January 15, 2015, which is 15 degrees more than the minimum needed to support a 30 percent rating.  See June 2010 VA examination report; see also VA and private treatment records.  For these reasons, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for cervical spine DDD prior to January 15, 2015.  

Nor is a rating in excess of 20 percent warranted for the Veteran's cervical spine disability under the Formula for Rating IDS Based on Incapacitating Episodes prior to January 15, 2015.  This is so first because the Veteran does not have IDS of the cervical spine and, second, because even assuming he did, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the Veteran's assertion during the June 2010 VA examination that he had been treated by his physician with bed rest three times, though it was not clear whether the reported bed rest was for his low back or his neck, as well as the Veteran's assertions that he has frequent flare ups of neck pain and that problems with his neck were limiting his ability to work as a maintenance technician.  The evidence does not corroborate, however, that any such flare up or time lost from work required bed rest prescribed by a physician and treatment by a physician, which is the definition employed for an "incapacitating episode."  See VA and private treatment records; June 2010 VA examination report.

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected neck disability.  The Board acknowledges the subjective complaints of pain, stiffness, and weakness made prior to January 15, 2015, as well as the objective evidence of spasms, tenderness, and guarding during range of motion testing at the time of the June 2010 VA examination.  The Board also acknowledges the Veteran's reported difficulties at his job.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the cervical spine during the June 2010 VA examination, even when taking into account the objective evidence of spasms and guarding.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected neck disability is not warranted prior to January 15, 2015, based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

Associated Abnormalities

The Board has also considered whether the Veteran's service-connected cervical spine disability manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  Service connection has been established for radiculopathy of the left lower extremity with a 30 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8612 effective January 15, 2015, the date of the January 2015 neck (cervical) conditions DBQ.  See July 2015 rating decision.  The Board must determine whether the separate rating established in the July 2015 rating decision is warranted prior to January 15, 2015, and whether there are any other objective neurologic abnormalities associated with either the cervical spine disability that warrant a separate rating. 

In regards to the cervical spine disability, the Veteran reported pain radiating from his neck into both upper extremities, left greater than right, at the time of the June 2010 VA examination.  Neurological examination at that time revealed sensory perception to light touch was normal in both upper extremities (to include the shoulder, arm, forearm, and fingers of the hand) and deep tendon reflexes of the upper extremities were normal.  In addition, although the history of radiating symptoms into the upper extremities reported by the Veteran was noted, the VA examiner specifically noted the absence of objective signs of radiculopathy involving the upper extremities.  See June 2010 VA examination.  In addition to the findings at the time of the June 2010 VA examination, neurological examination of the cranial nerves II through XII in December 2009 revealed they were grossly intact with intact sensation throughout, see record from Nevada Cancer Institute, and a January 2012 record from Western Regional Center for Bone & Spine Surgery documented that sensory examination of both upper extremities was normal.  

In the absence of any objective medical evidence or a diagnosis related to neurological abnormality associated with the Veteran's service-connected cervical spine disability prior to January 15, 2015, the evidence of record does not support the assignment of a separate rating other than the service-connected radiculopathy of the left upper extremity effective January 15, 2015.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

While the Board acknowledges the Veteran's assertions that he has functional loss as a result of his service-connected cervical spine disability, that he has had episodes with his neck that were so bad he could not report to work, that he avoided repetitive lifting and carrying at work, and that at the end of the day, he is exhausted and does not want to do housework, it finds that his cervical spine disability picture is not so unusual or exceptional in nature as to render the 20 and 30 percent ratings assigned inadequate at any time during the period on appeal.  The Veteran's service-connected cervical spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's cervical spine disability is manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 and 30 percent disability ratings assigned.  Ratings in excess of 20 and 30 percent are provided for certain manifestations of a cervical spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 20 and 30 percent disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Other Considerations

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has reported missing work as a result of his cervical spine disability, and that neck pain has affected his work.  He has not indicated, however, that he is not employed as a result of his cervical spine disability.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the cervical spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

A rating in excess of 20 percent is denied for cervical spine DDD prior to January 15, 2015.  

A 30 percent rating, and no higher, is granted for cervical spine DDD as of January 15, 2015.  


REMAND

As noted in the Introduction, an August 2010 rating decision proposed a reduction in the 40 percent rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, which was effectuated in a November 2010 rating decision that reduced the rating assigned for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine to 20 percent, effective March 1, 2011.  This appeal ensued and in November 2014, the Board determined that restoration of the 40 percent rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine was not warranted; the issue of entitlement to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, rated as 40 percent disabling prior to March 1, 2011, and as 20 percent disabling as of that date, was remanded for additional development.  

In July 2015, the AMC issued a rating decision in which the rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine was increased to 40 percent effective January 15, 2015.  Prior to this, the AMC had issued a SSOC in February 2015 that only addressed the Veteran's cervical spine disability.  No SSOC pertaining to the service-connected status post laminectomy with advanced osteoarthritis of the thoracolumbar spine has been issued.  Given the receipt of private treatment records that are pertinent to this claim, this must be rectified on remand, and is especially important given that the AMC failed to address whether the Veteran was entitled to a rating in excess of 40 percent prior to March 1, 2011, and to a rating in excess of 20 percent for the time frame between March 1, 2011, and January 14, 2015.  See 38 C.F.R. § 19.31.  
Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case that addresses whether the Veteran is entitled to an increased rating for status post laminectomy with advanced osteoarthritis of the thoracolumbar spine, rated as 40 percent disabling prior to March 1, 2011, as 20 percent disabling between March 1, 2011, and January 14, 2015, as 40 percent disabling as of January 15, 2015.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


